Pannell, Presiding Judge.
The seller-complainant sued the buyer for the purchase price and damages for breach of contract upon the following instrument: "I agree to sell to W. Courson Dowis 7,500 shares of Pine Mountain Club Chalets, Inc., stock for $22,500; payable in cash on or before April 1, 1973.” This was signed on the right hand side by Gray M. Lindgren. On the left hand side appeared the signature of W. Courson Dowis above a line, with the word "Accepted” below the line and a date "3/12/73.” The defendant-purchaser moved to dismiss the complaint *794on the grounds the instrument sued upon is "unilateral, without mutuality, and executory.” The trial judge overruled the motion and the defendant-purchaser appealed to this court. Held:
Submitted September 3, 1974
Decided September 19, 1974
Rehearing denied October 3, 1974
W. B. Steis, E. Earl Seals, for appellant.
Valíanos, Joh & Homer, Christopher J. Valíanos, for appellee.
The writing constitutes an offer to sell described stock to the defendant at a certain price payable on or before a certain date, and the acceptance thereof by defendant. This is sufficient to constitute a contract mutually binding on the parties, and is not lacking in mutuality, nor is it unilateral. See Code §§ 20-101,20-107. The acceptance by the defendant was an assent to the terms of the offer (Code § 20-108) and was binding upon him. That the contract is executory and still to be performed is immaterial. See Code § 20-102. If applicable, the contract also meets the requirements of Code § 109A-8—319. The trial court did not err in overruling the motion to dismiss the complaint.

Judgment affirmed.


Evans and Webb, JJ, concur.